Case 1:21-cv-00384-DKW-RT Document 9 Filed 09/15/21 Page 1 of 3   PageID #: 81




Alan Alexander Beck
Law Office of Alan Beck
2692 Harcourt Drive
San Diego, CA 92123
(619) 905-9105
Hawaii Bar No. 9145
Alan.alexander.beck@gmail.com

Kevin Gerard O’Grady
Law Office of Kevin O’Grady, LLC
1136 Union Mall, Suite 808
Honolulu, Hawaii 96813
(808) 521-3367
Hawaii Bar No. 8817
Kevin@KevinOGradyLaw.Com

Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

                                    )
LANCE S. CHODA,                     )
                                    )
                                    )
Plaintiff,                          )
                                    ) Civil Action No. 1:21-cv-384
v.                                  )
                                    ) STIPULATION
COUNTY OF HAWAII                    )
                                    )
                                    )
                                    )
                                    ) Judge: N/A
                                    ) Trial: N/A
Defendant.                          ) Hearing: N/A
____________________________________)
Case 1:21-cv-00384-DKW-RT Document 9 Filed 09/15/21 Page 2 of 3            PageID #: 82




                               Stipulation and Order

      On August 11, 2021, Plaintiff Lance S. Choda received a letter (“HCPD

Letter”) from the County of Hawaii Police Department stating that he was

prohibited from owning firearms. See Complaint ¶ 24. The HCPD Letter ordered

him to turn in or transfer his firearms by September 15, 2021. If Plaintiff does not,

his firearms could be seized and Plaintiff may face criminal sanctions including

arrest and or prosecution. On September 14, 2021, Plaintiff filed a verified

complaint and a motion for a temporary restraining order requesting that this Court

restrain the County from prohibiting him from firearms possession. See Docket No.

[1] & [3]. It is unclear whether this Court will be able to rule on Plaintiff’s motion

for a temporary restraining order by September 15, 2021. Therefore, the parties

have stipulated to the following:

      It is hereby stipulated that the September 15, 2021 deadline referenced in the

HCPD Letter for Mr. Choda to turn in or transfer his firearms is extended until five

business days after resolution of the above-captioned litigation. It is further

stipulated that no agent or person working for the County or any of its subdivisions

including all County of Hawaii police and prosecutors may arrest, prosecute or

otherwise initiate criminal or civil sanctions against Mr. Choda for failure to turn

in or transfer his firearms by September 15, 2021 as directed in the HCPD Letter

until five business days after resolution of the above-captioned litigation.
Case 1:21-cv-00384-DKW-RT Document 9 Filed 09/15/21 Page 3 of 3              PageID #: 83




      DATED: Hilo, Hawaii, September 15, 2021.

                                 ISi STEVEN IDEMOTO
                                 LAUREEN MARTIN
                                 STEVEN IDEMOTO

                                 Deputy Corporation Counsel
                                 Attorneys for Defendant
                                 COUNTY OF HAWAII


      DATED: San Diego, California, September 15, 2021 .

                                    ISi ALAN ALEXANDER BECK
                                    ALAN ALEXANDER BECK
                                    KEVIN GERARD O' GRADY
                                    Attorneys for Plaintiff
                                    LANCES . CHODA



      IT IS APPROVED AND SO ORDERED:


      DATED: September 15, 2021 at Honolulu, Hawaii.




                                          D~
                                          United States District Judge
                                                                         -

Lance S. Choda v. County ofHawaii; Civil No. l:21-cv-384 DKW-RT;
Stipulation and Order

                                      3
